ORDER
GUIDRY, J., recused.
hOn recommendation of the Judiciary Commission of Louisiana, and considering the response thereto filed by Justice of the Peace Patrick DeJean,
IT IS ORDERED, ADJUDGED AND DECREED that Justice of the Peace Patrick DeJean, Second Justice Court, Jefferson Parish, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
NEW ORLEANS, LOUISIANA, this 31st day of August, 2016.
FOR THE COURT:
/s/ Marcus R. Clark
Justice, Supreme Court of Louisiana